DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are currently pending and have been examined herein.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4a.	Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,883, 138. Although the claims at issue are not identical, they are not patentably distinct from each other. 
	Regarding Claim 1 both sets of claims are drawn to a method for detecting methylation of a target nucleic acid sequence in the promoter of MLH1 in a sample comprising 
(a) incubating the sample comprising double-stranded genomic DNA with at least one methylation-sensitive restriction enzyme and at least one methylation-insensitive restriction enzyme, wherein
(i) the methylation-sensitive restriction enzyme and the methylation-insensitive restriction enzyme are not isoschizomers of each other;
(ii) the methylation-sensitive restriction enzyme cleaves the double-stranded genomic DNA at unmethylated recognition sites for the methylation-sensitive restriction enzyme, leaving methylated recognition sites for the methylation-sensitive restriction enzyme intact;
(iii) the methylation-insensitive restriction enzyme cleaves the double-stranded genomic DNA at both methylated and unmethylated recognition sites for the methylation-insensitive restriction enzyme;
(iv) the target nucleic acid sequence in the promoter of MLH1 in the sample comprises a recognition site for the methylation-sensitive restriction enzyme; and
(v) a target nucleic acid sequence at intron 14 of MLH1 in the sample comprises a recognition site for the methylation-insensitive restriction enzyme;
(b) incubating the sample with a plurality of probes for querying a plurality of target nucleic acids in the sample, wherein the plurality of probes comprises
(i) a first locus specific probe comprising a first target specific region complementary to the target nucleic acid sequence in the promoter of MLH1, wherein the sequence of the first locus specific probe is 5’AAGCACCTCCTCCGCTCTGC 3’ (SEQ ID NO: 1) or a complement thereof and wherein the first locus specific probe is a single oligonucleotide; and
(ii) a second locus specific probe comprising a second target specific region complementary to the target nucleic acid sequence at intron 14 of MLH1, wherein the second locus specific probe is a single oligonucleotide and wherein the first locus specific probe and second locus specific probe are detectably labelled;
(c) hybridizing the plurality of probes to the plurality of target nucleic acids in the sample to form a plurality of hybridization complexes;
(d) amplifying the plurality of hybridization complexes via real- time quantitative PCR to produce a plurality of amplicons, wherein amplification is carried out with a plurality of primer sets comprising
(i) a first forward primer comprising a region that is complementary to a nucleic acid sequence located 5’ from the target nucleic acid sequence in the promoter of MLH1;
(ii) a first reverse primer comprising a region that is complementary to a nucleic acid sequence located 3’ from the target nucleic acid sequence in the promoter of MLH1;
(iii) a second forward primer comprising a region that is complementary to a nucleic acid sequence located 5’ from the target nucleic acid sequence at intron 14 of MLH1; and
(iv) a second reverse primer comprising a region that is complementary to a nucleic acid sequence located 3’ from the target nucleic acid sequence at intron 14 of MLH1; and
(e) detecting the plurality of amplicons, wherein detecting an amplicon comprising the target nucleic acid sequence in the promoter of MLH1 indicates methylation of the target nucleic acid sequence in the promoter of MLH1 in the sample,
wherein the methylation-sensitive restriction enzyme is Hhal (see clm 1 of the patent).

Regarding Claim 2 both sets of claims state that  the plurality of probes further comprises a third locus specific probe comprising a third target specific region complementary to a target nucleic acid sequence at ACTB, wherein the target nucleic acid sequence at ACTB does not contain a recognition site for the methylation-sensitive restriction enzyme and the methylation-insensitive restriction enzyme; and wherein the third locus specific probe is a single oligonucleotide and is detectably labelled (see clm 2 of the patent).

Regarding Claim 3 both sets of claims state that the first locus specific probe, the second locus specific probe and the third locus specific probe are detectably labelled with distinct fluorophores (see clm 3 of the patent).

Regarding Claim 4 both sets of claims state that the fluorophores are selected from the group consisting of FAM, CY5 and HEX (see clm 4 of the patent).

Regarding Claim 5 both sets of claims state that the second locus specific probe comprises the sequence of 5’ CTACAACAATGGTCCAGGGAGCACA 3’ (SEQ ID NO: 2) or a complement thereof (see clm 8 of the patent).

Regarding Claim 6 both sets of claims state that the third locus specific probe comprises the sequence of 5’ TGAACCTGTGTCTGCCACTGTGTG 3’ (SEQ ID NO: 3) or a complement thereof (see clm 5 of the patent).
Regarding Claim 7 both sets of claims state that the plurality of primer sets further comprises a third forward primer comprising a region that is complementary to a nucleic acid sequence located 5’ from the target nucleic acid sequence at ACTB; and a third reverse primer comprising a region that is complementary to a nucleic acid sequence located 3’ from the target nucleic acid sequence at ACTB (see clm 6 of the patent).
Regarding Claim 8 both sets of claims state that the first forward primer comprises the sequence of 5’ AGGAGGAGCCTGAGAAGC 3’ (SEQ ID NO: 4) and the first reverse primer comprises the sequence of 5’ CTTGTGTGCCTCTGCTGAG 3’ (SEQ ID NO: 5) (see clm 9 of the patent).

Regarding Claim 9 both sets of claims state that the second forward primer comprises the sequence of 5’ CTGAGTGTGTGAACAAGCAGAG 3’ (SEQ ID NO: 6) and the second reverse primer comprises the sequence of 5’ ACCTCATGCTGCTCTCCTTAG 3’ (SEQ ID NO: 7) (see clm 10 of the patent).

Regarding Claim 10 both sets of claims state that the third forward primer comprises the sequence of 5’ GGCTCAGCAAGTCTTCTGG 3’ (SEQ ID NO: 8) and the third reverse primer comprises the sequence of 5’ CCTGGTGGGAAAGATGACC 3’ (SEQ ID NO: 9) (see clm 7 of the patent).

Regarding Claim 11 both sets of claims state that the methylation-insensitive restriction enzyme is AluI (see clm 11 of the patent).
Regarding Claim 13 both sets of claims state that the target nucleic acid sequence in the promoter of MLH1 corresponds to the MLH1 promoter ‘C’ region (see clm 12 of the patent).
Regarding Claim 14 both sets of claims state that the sample is derived from a subject diagnosed with colorectal or endometrial cancer (see clm 13 of the patent).
Regarding Claim 15 both sets of claims state that the subject diagnosed with colorectal or endometrial cancer is positive for BRAF V600E or microsatellite instability (MSD) (see clm 14 of the patent).
Regarding Claim 16 both set of claims state that the sample is derived from a subject suspected of having Lynch syndrome (see clm 15 of the patent).
Regarding Claim 17 both sets of claims state that the subject suspected of having Lynch syndrome displays tumors in one or more of colon, rectum, endometrium, stomach, ovary, urinary tract, and small intestine (see clm 16 of the patent).
Regarding Claim 18 both sets of claims state that the tumors of the subject suspected of having Lynch syndrome show a loss of MLH1 protein expression using immunohistochemical (IHC) methods (see clm 17 of the patent).
Regarding Claim 19 both sets of claims state that the tumors of the subject suspected of having Lynch syndrome are positive for MSI (see clm 18 of the patent).
Regarding Claim 20 both sets of claims teach the same active process steps (see clm 1 of the patent.  In instant claims are different because they state that the method is for excluding Lynch Syndrome as a possible diagnosis in a colorectal or endometrial cancer patient.  However  the preamble is considered to be an intended use of the claimed method and does not limit the scope of the claims.  Further the scope of the claim is not limited by the recitation of “wherein detecting an amplicon comprising the target nucleic acid sequence in the promoter of MLH1 indicates the absence of Lynch Syndrome in the patient” because claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed. 

4b.	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,883, 138 in view of Schouten (US 2007/0092883 Pub 4/26/2007). Although the claims at issue are not identical, they are not patentably distinct from each other.
The teachings of the Patent are discussed above.  Claim 12 of the instant application is different from the patent because it states that the sample is whole blood.  However Schouten discloses methylation specific-multiplex ligation dependent probe amplification (MS-MLPA)  assay. Schouten teaches that MS-MLPA can be used for the analysis of both methylation as well as copy number changes in DNA derived from blood samples of patients (para 0056). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the Patent by performing the assay on a blood sample as suggested by Schouten.  The Patent and Schouten are both directed to performing MS-MLPA based assays and Schouten teaches that blood samples can be used for MS-MLPA based assays.  One of skill in the art would have been motivated to use a blood sample because blood samples can be obtained easier and less invasively than tumor samples.     

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 20 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method for excluding Lynch Syndrome as a possible diagnosis in a colorectal or endometrial cancer patient, yet the method only requires active process steps of “incubating”, “incubating”, “hybridizing”, “amplifying”, and “detecting”. Thus it is not clear if applicant intends to cover only a method of “incubating”, “incubating”, “hybridizing”, “amplifying”, and “detecting” OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. It is noted that the claim states “wherein detecting an amplicon comprising the target nucleic acid sequence in the promoter of MLH1 indicates the absence of Lynch Syndrome in the patient”.  However Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed. 
Claim 20 recites the limitation “the sample”.  There is insufficient antecedent basis for this limitation in the claim because the claim does not previously refer to “a sample”. 
Claim 20 recites the limitation “the target nucleic acid”.  There is insufficient antecedent basis for this limitation in the claim because the claim does not previously refer to “a sample”. 
Claim 20 recites the limitation “the promoter of MLH1”.  There is insufficient antecedent basis for this limitation in the claim because the claim does not previously refer to “a sample”. 
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634